On motion of Mr. Jones, the attorney for the District, to send up an indictment [against Benjamin Dulany] to the grand jury upon a presentment made by them* no person being indorsed as prosecutor, THE COURT (DUCKETT, Circuit Judge, absent) said that in such cases, upon the motion of *923the attorney for the United States, they would order Indictments to be sent up without a prosecutor’s name being indorsed, upon the attorney’s suggesting that in his opinion the cases require such interposition.
Mr. Jones replied that he could not undertake to give any opinion, but he should never make a motion in any case which should appear to him to be malicious or trifling.